DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 1 and 3-21 are canceled. 
The Examiner notes that claims 2 and 22-40 are pending. 

Response to Arguments
Applicant's arguments, filed on 2/24/2022, with respect to the 35 USC § 103 rejections, have been fully considered and are persuasive, therefore the rejections have been withdrawn.

Allowable Subject Matter
The Examiner notes that claims 2 and 22-40 are allowable.
Claims 2 and 22-40 distinguish over the prior art for the following reasons:
	Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 2, 28 and 35.
	Though the prior art, discloses a method/system for accumulating and displaying point values associated with user activity[s] that represents an amount of carbon that is calculated for one or more carbon-emitting activities that were avoided through use of an application by the user in performing the user activity; the prior art fails to teach or suggest the further inclusion of providing, for display, a user interface that identifies a total quantity of calculated and accumulated points for which the user has requested accumulation, and for each of the multiple user activities, a quantity of calculated and uncollected points for the user activity for which the user has not requested accumulation with the total quantity.
	Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862